 UNITED PARCEL SERVICE. INCUnited Parcel Service, Inc. and Cayle E. Bozarth.Case 9-CA-15255February 8, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn July 24, 1981, Administrative Law JudgeRobert T. Wallace issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions, and Respondent filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Lavw Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board'% established policy notto overrule an administrative law judge's resolutions with respect tocredihility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry RullH Prod-ucts. Inc., 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir 1951) We,have carefully examined the record and find no basis for recersing hisfindings2 In adopting the Adminlstratlse L.3a Judge's conclusion that deferralto the decision of the Teamsters/Management arbitration panel concern-ing Bozarth's discharge is not warranted. Member Jenkins, for the rea-sons set forth in his dissenting opinion in Terminal Iransport Company.Inc.. 185 NLRB R 72 (1970), would find that the lack of a neutral memberon the panel constitutes an independent reason surficiell in itself Iorender deferral inappropriate in this caseMember Hunter Finds it unnecessary In this case to pass on the Board'sdecision in Filmurtion .4ssiCteis, Inc., 227 NLRB 1721 (1977), since heagrees with his colleagues that, in any event. the complaint herein shouldbe dismissed on the meritsDECISIONSIAITEME NI OF iHI: CASEROBERT T. WA.I.AC, Administrative Law Judge:Upon a charge and an amended charge filed by Gayle E.Bozarth on April 28 and June 9, 1980, respectively, acomplaint was issued on June 11, 1980, against UnitedParcel Service. Inc. (herein called Respondent or UPS),alleging that it discharged Bozarth for engaging in con-certed activities in furtherance of collective bargaining260 NLRB No. 7and other mutual aid and protection and to discouragemembership in the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local 957 (herein called the Union), in violation ofSection 8(a)(1) and (3) of the Act, and for filing unfairlabor practice charges with the Board in Cases 9-CA-14065-1, 9-CA-14578. and 9-CA-14928, in violation ofSection 8(a)(4) of the Act.UPS filed an answer denying the allegations of unlaw-ful conduct and raising, as an affirmative defense underthe deferral doctrine set forth in Spielberg ManufacturingCompany, 112 NLRB 1080 (1955), a statewideTeamsters/Management arbitration panel's determina-tion, on April 14, 1980, upholding Bozarth's discharge. Ifind the Spielberg doctrine inapplicable here because thecomplaint includes an allegation of violation of Section8(a)(4). Filmation A.4ssociates, 227 NLRB 1721 (1977).Pursuant to notice, this case was heard at Dayton,Ohio, on February 4, 5, and 10, 1981. Briefs were re-ceived from the General Counsel, UPS, and the Charg-ing Party, and they have been carefully considered.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINtSS F01 THE RFSPONDI).NUPS is an Ohio corporation with an office and placeof business located at Dayton, Ohio, where it is engagedin the transportation and distribution of parcels. Duringthe year preceding issuance of the complaint herein, itperformed interstate freight transportation servicesvalued in excess of $50,000. During the same period itreceived gross revenues in excess of $500,000, as a link inthe interstate movement of freight. It is conceded, and Ifind, that UPS is engaged in commerce within the mean-ing of Section 2(2), (6). and (7) of the Act.II. THE IABOR ORGANIZA'TION INVOI .VII)Teamsters Local 957, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (the Union) is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.ll. Al IEG(ElD UNFAIR I ABOR PRACTICESOn March 20, 1980, Bozarth was discharged by UPSpurportedly for assaulting his immediate supervisor(Stratton) at a restaurant (Frisch's) in or near Dayton.He denies committing any assault and claims that thesole motivation for the discharge was UPS's desire to getrid of him because of his militancy in pursuing his rightsas a member of the Union, including filing unfair laborpractice charges.A Incident at Frisch sThere are only three witnesses to the alleged incidentat Frisch's Restaurant: Bozarth, Pugh, and Stratton.T heir ',ersions are ais fiollows:11 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBozarth claims he entered the restaurant at approxi-mately 9:10 a.m. on February 29, 1980. It was nearlyempty. He had been on sick leave from UPS since Janu-ary 30 due to work-related back injury. He had arrangedto meet a Board investigator there at 9:30 a.m. He satdown, ordered coffee, and began to read a newspaper.Looking up, he was surprised to see Stratton and anotherUPS driver (Pugh) seated off to his side one or twobooths away.' He then "exercised freedom of speech"and called out to Pugh that "Stratton was a liar and ...you couldn't believe anything he said." Neither Pughnor Stratton replied. About 5 or 10 minutes later theygot up, passed his table, and headed for the cashier.Pugh left the restaurant. Stratton returned to leave a tipand on his way out he said: "When you get back towork, I am going to get you, you turkey." When Bo-zarth looked up Stratton was walking through the exit.2He followed Stratton outside and asked what he meantby the statement. Stratton said: "You know what I mean.I'm going to get you when you get back." Bozarththen accused Stratton of lying about him in performancereports and invited Stratton to tell the investigator howhe "had me." To which Stratton replied: "I've got you.That's why you're angry with me...." Stratton thenasked "if I was threatening to beat him up," and Bozarthreplied: "No, I'm going to get you through the Board."Again Stratton stated: "I've got you." Bozarth ended theconversation by saying: "and the hell with you ...you're nothing but a liar anyway." Bozarth claims he didnot verbally abuse, threaten, or hit Stratton. The investi-gator arrived 5 minutes later. He took Bozarth's affidavitin regard to a charge (Case 9-CA-14928) filed 8 daysearlier alleging that UPS, through Stratton, was harass-ing him for union activities and for filing other chargeswith the Board. The affidavit contains no references tothe incident which had just occurred.3Stratton states that he had been in Frisch's Restaurantsince 8 a.m. having an informal "talk, listen, and action"meeting with driver Pugh. He had held similar meetingsthere with other drivers in the past. He noticed Bozarthenter the restaurant and on approaching a nearby booththe latter called out: "Hey, Jimmy, he ain't nothing but aliar, don't listen to what he has to say." He sat down andrepeated the same comment. Shortly after 9 a.m. Pughand Stratton got up to leave. Stratton is not aware ofany comment from Bozarth as they passed his booth. AsStratton paid the check Pugh left to drive to the UPSbuilding. Without returning to his table, Stratton wentout to the parking lot. As he opened his car door, Bo-' In an affidavit given in connection with this case and signed on May12, 1980. Bozarth stated: "When I walked in I noted UPS supervisorChuck Stratton sitting in a booth with UPS driver Jimmy Pugh."2 In the affidavit signed May 12, Bozarth does not mention Strattonreturning to leave a tip. Instead, he stated: "Within five minutes Pughand Stratton got up to leave. I was reading my newspaper when Strattonwalked by me and said. 'Bozarth, I'm going to get you when you getback to work.' I then looked up at Stratton who was at the door of therestaurant."3 When asked on cross-examination whether he told the agent aboutthe incident, Bozarth answered, "I believe I did. I can't remember. I'mpretty sure I did ...if I remember correctly, I mentioned the incidentto him." He explained the absence of any reference to the matter in theaffidavit by stating that the investigator "didn't think it would matter orpertain to the affidavit that he was taking."zarth came outside and hollered at him: "Hey turkey, theman from ...the labor relations board [is] coming overhere to talk to me, how about sticking around and hear-ing what he has to say." Stratton replied that he was notinterested and started to enter his car. Bozarth came upand pushed him back against the car with his shoulder,then kicked him in the shin, and put a lighted cigaretteup to his eyes and said: "I'm going to burn your ...mother fucking eyes out for lying on me." Stratton toldBozarth to get away or he would call the police, but thelatter again threatened to burn Stratton's eyes out andcalled him more obscene names. Stratton said, "I meanit, I'm going to ...call them if you don't get awayfrom me." Stratton started the car but not before Bo-zarth shoved the door against his legs. He arrived at theUPS building at or about 9:20 a.m. and immediately toldsupervisors (Byrd and James) about the incident. Ontheir advice he took the rest of the day off, after filing areport with the police. The latter circumstance is con-firmed by a copy of a warning letter sent to Bozarth bythe county's prosecuting attorney. Stratton denies havingsaid he was going to "get" Bozarth either in the restau-rant or in the parking lot.Pugh testified under subpena that his meeting withStratton in the restaurant ended about 9 a.m. On leaving,he and Stratton passed Bozarth's booth and the lattersaid: "How many lies did he tell on Jimmy?" Pugh re-sponded, jokingly, "Not more than two or three," andBozarth said, "Sleazy Fucker." Pugh followed Strattonto the cashier, but did not wait with Stratton. Pugh leftthe restaurant immediately, drove to the UPS building,and clocked in at 9:15 a.m. When Stratton arrived, hewas upset and nervous. He told Pugh that Bozarth hadjust threatened his life and had slammed the car door onhis leg. He asked if Pugh would be willing to sign astatement. Pugh declined saying that he did not want to"tell anything against a union brother."Center Manager Byrd and Division Manager Jamessaw Stratton at the UPS facility just after the incident.Both stated that Stratton appeared to be visibly shaken,and had a red perforated bruise on his left shin. His de-scription of the incident at that time was virtually identi-cal to his testimony in this proceeding. James sent Strat-ton home for the day as "he was in no condition to keepworking." Later in the day, James sent a letter to Bo-zarth advising him of a disciplinary hearing on the inci-dent set for March 17, the date Bozarth was expected toreturn to work, as per a letter from his doctor dated Jan-uary 31. He did not appear on March 17, allegedly be-cause he had not received a release for work from hisdoctor. James rescheduled the hearing for March 20, andnotified Bozarth by telegram dated March 17. Again Bo-zarth did not appear, nor did he attempt to communicatewith James. Later that day, James advised Bozarth bytelegram that his employment was terminated "becauseof your assault on supervisor Stratton."Five persons employed by UPS at the Dayton facilitytestified that they did not trust Stratton and that he had areputation as a liar. Of those, Howard goes further andstates that Stratton, while riding with him on May 13,1980, said he was going "to get my job the same way he12 UNITED PARCEL SERVICE, INCgot Gayle Bozarth's." Howard asked him if that meantlying, and Bozarth smiled and said: "that's how I got Bo-zarth and if that's what it takes I'll get you."4I credit Stratton. Bozarth, who is far more imposingphysically than Stratton, appears deliberately to havechosen a booth near the one occupied by Pugh andStratton. By his own admission he intruded upon themby calling Stratton a liar; and on leaving the restauranthe called him a "Sleazy Fucker." Bozarth's claim thatStratton said: "I'm going to get you" on returning toleave a tip is at variance with his earlier affidavit where-in Stratton is alleged to have made that statementpromptly upon leaving his booth and at a time when apotential witness (Pugh) was nearby. Stratton's testimonythat he was verbally and physically assaulted by Bozarthoutside the restaurant is corroborated: (1) by his timelyand consistent report of the incident to his supervisorsand to the police; (2) by omission of any reference to theincident in an affidavit given by Bozarth to a Board in-vestigator just after it occurred;5and (3) by Bozarth'sfailure to appear at the UPS facility (even if he wasunable to report to work for medical reasons) for thescheduled disciplinary hearing on the incident. I place nocredence at all in witness Howard's asserted post dis-charge statement by Stratton regarding Bozarth; and thisdetermination is based upon my observation of his de-meanor, his obvious animus toward Stratton, and myanalysis of the circumstances above relating to the inci-dent at Frisch's.I am aware that UPS has been found to have engagedin unfair labor practices in the recent past,6particularlyin a case7wherein a driver operating out of its facility atOwensboro, Kentucky, was found to have been unlaw-fully discharged for protected activities, including par-ticipating in an organization (UPSurge) critical of bothUPS and the Union in matters pertaining to drivers'wages, hours, and working conditions. For that reason,in making the credibility determinations above, I haveconsidered, and have evaluated as insubstantial, otherevidence which allegedly establishes that Stratton's testi-mony "is sheer fabrication" and part of an elaborate con-spiracy to conceal the real reason for Bozarth's dis-charge, to wit: UPS's desire to "get him" for his involve-ment in protected activities. A brief recital and commenton that other evidence follows.4 This conversation assertedly took place during an eventful day inwhich. among other things, Stratton (who is white) accused Howard(who is black) of spitting on him. Howard did not deny that possibility.Instead, he states that he had a sore throat and had been spitting all day,sometimes into the wind; and, in any event, Howard claims that Bozarthhad repeatedly called him "boy," "trigger," and "lightening." On hearingtheir respective versions, Center Manager Byrd (who is black) advisedthem to stop the "pissing match" and do the job. No disciplinary actionwas taken.5 I find it incredible that a Board agent investigating a charge allegingharassment of Bozarth by UPS, filed 8 days before the incident atFrisch's, would make the statement (see fn. 3) attributed to him by Bo-zarth.6 See, for example. United Parcel Service, 247 NLRB 861 (1980); UnitedParcel Service, 241 NLRB 1015 (1979), enforcement denied 629 F2d 173(D.C. Cir 1980)7 United Parcel Service, 252 NLRB 1015 (1980)B. Bozarh 's BackgroundBozarth has worked at UPS's Dayton facility as adriver since May 1971. He became involved with UP-Surge in 1975 upon attending a meeting of that organiza-tion in Cleveland. Thereafter, he attended meetings in In-dianapolis and Cincinnati, held meetings in his home, cir-culated and wrote articles for the organization's publica-tion, and urged drivers to join UPSurge. He does notknow how many of the 90 drivers at Dayton are mem-bers, but about 25 subscribe to the paper. In 1979 he ranunsuccessfully for the position of union steward. In addi-tion, he has assisted other drivers in filing grievances, buthis principal activity in that area has been the filing ofnumerous grievances and formal charges on his ownbehalf. Among the latter are:1. A charge filed with the Ohio Civil Rights Com-mission (OCRC) on October 4, 1976, and with theFederal Equal Employment Opportunity Commis-sion (EEOC) on November 29, 1976, alleging,among other things, that on October 1, 1976, a dis-ciplinary action (resulting in a written reprimandand instruction to work as directed) was takenagainst him by Supervisor Byrd because of race andfor filing two prior charges with OCRC. In perti-nent part, the disciplinary action arose from an inci-dent on September 27, 1976, when Bozarth wasabsent from a daily drivers meeting. When Byrdorally instructed him to attend, Bozarth's responsewas "If I [Byrd] didn't leave him alone, he wasgoing to kick my ass."8Upon investigation, theOCRC issued a report wherein it found no probablecause and dismissed the charge. The EEOC con-curred in that determination.2. A charge filed with EEOC on January 6, 1977(and referred by that agency to OCRC), allegingharassment and intimidation by UPS because of raceand filing of prior charges with OCRC and EEOC.The charge specifically referred to a disciplinaryaction on December 29, 1976, resulting in a 5-daysuspension for failing to follow instructions and in-subordination, which was later reduced to 3 days byan appeal panel under contractual grievance proce-dures. Byrd had initiated the action after ridingwith Bozarth for 2 days. The OCRC found no evi-dence to substantiate either allegation and dismissedthe charge.3. A charge (Case 9-CA-14065-1) filed with theBoard on July 3, 1979, alleging in part, that on orabout July 2, 1979 (June 29, in fact), a disciplinaryaction (resulting in a 2-day suspension, later reducedto I day by an appellate grievance panel) was takenagainst him because of his activities in behalf of theUnion and for purposes of harassment and coercion.This disciplinary action related to conduct of Bo-g On the morning of October 1, 1976, shortly after he had been disci-plined, Bozarth, driving his privately owned yellow van, attempted threetimes to force former Supervisor Rainey off the road Earlier that year,Rainey had ridden with Bozarth for a 14-day period of on-the-joh super-vision Bozarth denies that the incident occurred. Based upon his detailedaccount and apparent candor, I credit Rainey13 DECISIONS OF NATIONAL. I.A3()R REI.ATIONS BOARDzarth on a "feeder run" between Dayton and In-dianapolis. He was in the cab with Nalley (his thensupervisor) and the latter was attempting to demon-strate ways of reducing Bozarth's driving time byone-half hour. Bozarth viewed Nalley's very pres-ence in the vehicle as harassment and, among otherthings, voiced his displeasure by repeatedly usingthe citizen's band radio to urge the "smokies" andother drivers to "pull this turkey off the road forspeeding."9Bozarth states that he did so only in In-diana where he believed the police did not monitorCB calls. Upon investigation, the Regional Directordismissed the charge (Sub. No. I) upon a finding ofinsufficient evidence. That determination wasupheld on appeal.4. A charge (Case 9-CA-14578) filed with theBoard on November 21, 1979, alleging that, sinceNovember 9, UPS had discriminated against him todiscourage membership in the Union by refusing toassign him to a temporary parcel route and, instead,assigned it to a driver of lesser seniority. After in-terpreting the applicable collective-bargainingagreement, the Regional Director declined to issuea complaint and dismissed the charge finding thatUPS had acted properly under the contract and thatthere was no evidence that it took any action in thismatter because of his activity in filing grievances orfor any other reason proscribed by the Act. Thatdetermination was upheld on appeal.Bozarth could not point to any specific instance inwhich he had been questioned or disciplined for filinggrievances or aiding others to do so, although he didrecall that on one occasion he had talked to Nalley aboutfiling a grievance and the latter replied: "I'm sure youwill. You are famous for filing grievances." Further, heconcedes encountering no difficulty in obtaining time offfrom work (in October 1979) to present a petition toCongressman Hall. Supervisor Byrd simply asked what itwas about and Bozarth replied saying: "It was a meansof getting you off my ass." The petition had "a few" sig-natures, was highly critical both of UPS and the Union,and asked for a congressional investigation.C. On-the-job harassmentStratton became supervisor of one of the four packagecar sections in the Dayton Center of UPS on January 1,1980. Sixteen drivers, including Bozarth, were employedin that section. Of 118 package car sections in UPS'smidwest region, Stratton's section then ranked 117 interms of cost efficiency under norms applied generallyby the Company. He was made aware of that situationby both Byrd and James and understood that he was ex-pected to achieve significant improvements. During thefirst week in January he analyzed the daily operating re-ports of all drivers in his section, and established per-formance improvement goals for each driver. In particu-lar, he determined that Bozarth's route required a maxi-mum of 8 hours running time, that Bozarth was exceed-Using his watch, Bozarth had calculated that the vehicle at times hadtraveled a mile in 6 seconds over the time required for a speed of 55mphing that time by a daily average of 2-1/2 hours (forwhich he was paid overtime), and that Bozarth was"least best" in relation to other drivers in the section.Accordingly, he decided to devote his initial efforts toon-the-job supervision (OJS) of Bozarth. This com-menced in mid-January and continued for 14 consecutivedays until Bozarth incurred an injury on January 30.During the OJS he insisted upon strict observance ofcompany methods designed to assure most efficient useof time. These range from minute details (e.g., having theignition key in hand when reentering the vehicle, havingCOD stubs readily available in a certain pocket) to moreobvious ways of saving time (e.g., walking at a fast pacewhen making deliveries, prechecking the vehicle toinsure against breakdowns). At the end of each day,Stratton wrote out a performance report on Bozarth list-ing good as well as bad points, and he discussed the re-ports with Bozarth. The basic problems were inconsis-tency (things Bozarth did right one day were performedbadly on the next), and hostile attitude ("he kept tellingme to get off his ass"). On at least two occasions Strat-ton told Bozarth to improve his performance or "its myjob or your's, and it's not going to be mine." Bozarth'saverage daily overtime was reduced to 1 hour and 40minutes during the first 7-day period of OJS and to Ihour and 32 minutes during the second. After Bozarth'sinjury Stratton rode successively with eight other driv-ers. Most required only I day of OJS, although one(Howard) required 3. At the end of the first quarter of1980, costs in Stratton's section had been reduced by$200 per day, and its ranking improved to eigth in theregion. In July, Stratton was transferred to the UPSCenter at Springfield, Ohio, as acting center manager,and he served in that capacity until late September whenhe was appointed manager of the UPS Center in Piqua,Ohio. ' oBozarth did not dispute his rating as "least best."Rather, he claimed that the 8-hour maximum runningtime was unrealistic since he had been driving the routefor only 5 months compared to 4 years for his predeces-sor. He considers the latter circumstance, together with anumber of Stratton's "nit-picking" criticisms of his per-formance during OJS (e.g., forgetting to check his wind-shield wipers, not polishing his shoes, not fastening hisseat belt, and occasionally not delivering a stop), and thevery length of that supervision as establishing a patternof harassment. I disagree. Faced with a serious produc-tivity problem, Stratton evaluated the performance of alldrivers in his section before establishing new norms; and,as "least best," Bozarth was logical first choice for OJS.I view the length and quality of that supervision as indic-ative more of Stratton's patience (he would ride witheach driver, "as long as necessary") than of any intent toharass. Moreover, there is no showing that Stratton fo-"' Straiton claimed that the Center at Springfield received UPS's"Most Efficient Center" trophy for efficiencies achieved while he wasacting center manager It appears, however, that the award was given forperformance at the Springfield Center during the second quarter of 1980and before Stratton arrived I regard that errancy as in the nature of a"white lie" or "puffing," and not of sufficient magnitude to cast seriousdoubt on his overall credibility or on his version of the incident atFrisch's14 UNITED PARCEL SERVICE, INCcused his attention on Bozarth for any reason other thanto improve his performance. In that regard several co-workers, while stating their belief that Bozarth was beingharassed, also indicate that methods evaluation and OJSare means normally employed by UPS supervisors to in-crease the efficiency of drivers perceived to be substan-dard performers. None assert that their use was directedagainst Bozarth because of his activism or involvementwith UPSurge.In an effort to impeach Stratton's credibility, Bozarthcited three occasions when, assertedly, Stratton falselyaccused him of deliberate delays: once when he said "Iwalked all the way to the end of a block to make a de-livery, when I had walked only 50 feet"; another oc-curred when "after I missed a stop, he said I drove tothe end of the street before turning back, but the streetwas a short one ending in a cul-de-sac and, in any event,I used the first available driveway for turning around;and the third was when "he accused me of driving 35miles per hour over a 6-mile stretch on an InterstateHighway." In my view the situations described in thefirst two instances above involve mere differences ofopinion; and on the question of credibility involved inthe third, I credit Stratton.An effort was made to show the existence of a con-spiracy by UPS management against activist employeesthrough the testimony of Harding, a former supervisorwho had been discharged on February 28, 1980. I findhis testimony unpersuasive. In substance, he states thatbetween 1977 and 1980 he attended numerous monthlymeetings of supervisors, usually at the Ramada Inn inDayton. In addition, there were "Management by Com-mitment" and "Team Management" meetings. He attend-ed only one meeting of the latter type, and that was 2 or3 years ago. Present were district, divisional, and region-al managers, a "few" other supervisors, someone fromDetroit and someone else from Kentucky. There was adiscussion of why his center was not achieving minimumrequirements. The supervisors were asked to list thegood and bad points of drivers in their sections and weretold to work with the ones having the most bad pointsby using "peer influence." Also, there was a discussionabout what could be done "to get drivers who wereproblems ...either to do the job or get rid of them."Drivers were problems if "maybe they were outspokenagainst company policy, [or] maybe we felt that theyweren't doing the job the way it should have been done,things like that." In particular, two employees were dis-cussed, Steve Wick and Don Crawford. Harding wasunable to recall exactly what was said. "It was either todo their job or get them out of the company." But nodirect advice was given. He states: "Maybe you know inthe way it was presented we knew what we could do,"and cites as an example his seeing a problem employeeon the dock. In that situation "you might overreact ..and say: hey, you're not supposed to he on the dock ...and if they didn't leave ..you would tell them theywere fired." He took notes at the meetings he attendedover the 3-year period. Notes containing "stuff ..thatshouldn't be read by the employees" were supposed tobe locked up in a filing cabinet for security reasons. Hedoes not remember what was iu his notes. He states thatthey "may" have contained references to harassment ofemployees. At the Team Management meeting nothingwas said about employees who were assisting other em-ployees in filing grievances. He recalls that managementsometimes referred to the latter disparagingly as "lead-ers." There was a discussion of methods evaluation, thatis "When you go out with the drivers for three days andsee how he applies his methods according to companypolicy and the way he has been instructed to per-form." I Also he overheard a "Steve Finnery" tell Su-pervisor Burley "that he should crack down on SteveWick and either get him to do the job or get rid of him."Harding believes that Wick and Crawford are no longeremployed by UPS and that they either quit or were firedafter being "ridden with quite a lot." Bozarth was neverdiscussed by any member of management in his presence.He is aware that Stratton rode with Bozarth, and onceStratton told him that Bozarth "was either going to do it[the job] or he was going to get rid of him." In responseto the the question: "Was it ever discussed in your pres-ence in the last 12 months by members of managementthat there were certain employees that were regarded asleaders?" Harding responded: "No, I don't believe so."He was never told by management that certain employ-ees were to be disciplined.In my opinion, Harding's testimony provides nothingbetter than innuendo upon which to base a finding thatUPS harassed or otherwise disciplined employees en-gaged in protected activities. He could not recall whatwas said at any of the many meetings he attended over a2- or 3-year period. Instead, he conveys only his impres-sion that management regarded dissident employees withdisfavor and would countenance pretextual discharge of"problem employees" including dissidents, who did notget the job done. His vagueness was not due to reti-cence. He was voluble on the witness stand and under noapparent constraint since he was no longer employed byUPS. I conclude that he simply did not have any hardfacts." Harding's response conc'erning methods of ev\aluatlon was elicitedby an egregiously leading questilon i e "Anylhing else said at that meet-ing ahoutl ays of getting rid of employees lother than harasmenl'"* TheSitnies had not used the word "harassment" and the question assumesconclusion (of la, Accordingly, I discredit an) implicalion in the re-sponlse that LIPS management encouraged getling rid olf emploseesthrmough halrassment ior methods tealuation DECISIONS OF NATIONAL LABOR RELATIONS BOARDUI. IMA TI FINDINGS 01F FAC ANI) CONCLUSIONS01 LAWI find that Bozarth perpetrated an unprovoked assaulton his supervisor, that he was discharged solely for thisreason, that there is no evidence of toleration of suchconduct by other UPS employees or that UPS normallyinvokes a lesser discipline therefor than discharge; andthat Bozarth was discharged for cause. Accordingly, Iconclude that UPS has not violated the Act in any re-spect alleged in the complaint.On the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'2The complaint is hereby dismissed in its entirety." In the cecnl nlo cxceptions are filed as proided by Sec 102 46 ofIhe Rules and Regulations of the National Labor Relations Board. thefindings conclusions. and recommended Order herein shall, as pros idcdil Sec. 102 48 of the Rules and Regulations. be adopted hy Ihe Board andbecone its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes16